DECISION
On July 16, 2015, the Defendant was sentenced to a commitment to the Department of Corrections for a term of thirteen (13) months to run concurrently to DC-14-0265, for the offense of Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a Felony, in violation of §61-8-401, MCA. Upon successful completion of a residential alcohol treatment program operated or approved by the Dept, of Corrections, the remainder of the thirteen months must be served on probation. It was further ordered that the Defendant is sentenced to the Department of Corrections for an additional five (5) years suspended, to run consecutively to the term imposed above, but concurrently to DC-14-265. Defendant will pay a fine of one thousand dollars ($1,000.00) to be credited to the General Fund. It was recommended that Defendant be considered for placement at the WATCh Program. The Defendant will receive credit for time spent in pre-trial incarceration from July 25, 2014 to August 13, 2014.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
*12Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
The Defendant was present and was represented by Penelope Strong of Penelope Strong Law Office, Billings, MT. The State was not represented. The Defendant’s grandmother, Verna Turnsplenty and the Defendant’s mother, Renita Turnsplenty, were both present and testified.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive. Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED. Furthermore, the majority of the members of the Division add that the Defendant and his counsel are aware of the medical parole process and are pursuing this remedy. The majority recommends that the Parole Board consider the Defendant’s health.
Hon. Brenda Gilbert, Chairperson and Hon. John Warner, Member.
Judge Newman finds that the sentence imposed by the District Court is neither clearly inadequate nor clearly excessive. He declines to make any recommendation to the Parole Board.